8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred W. ALLNUTT, Sr., Plaintiff-Appellant,v.Marc Stephen ARONIN;  Gordon Robert Handler;  UnknownDefendants; United States of America, Defendants-Appellees.
No. 93-1907.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 26, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Fred W. Allnutt, Sr., Appellant Pro Se.
David I. Pincus, Gary R. Allen, Curtis Clarence Pett, Anthony Thomas Sheehan, United States Department of Justice, Washington, D.C.;  Marc Stephen Aronin, Sykesville, Maryland;  Gordon Robert Handler, Sykesville, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Fred W. Allnutt, Sr., appeals from the district court's order dismissing his Complaint against the United States for failure to state a claim upon which relief can be granted pursuant to Fed.  R. Civ. P. 12(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  To the extent that Allnutt raised claims under the Federal Tort Claims Act, he has not exhausted his administrative remedies.  28 U.S.C. § 2675 (1988).  Further, to the extent that Allnutt raised his claims under  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), his claim fails because the Defendants are entitled to qualified immunity.   See Harlow v. Fitzgerald, 457 U.S. 800, 815-16 (1982);   Butz v. Economou, 438 U.S. 478 (1978).  Finally, the action was properly removed to the district court.  28 U.S.C. §§ 1442, 1443 (1988).  Therefore, we affirm the district court's dismissal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED